Citation Nr: 0620927	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-40 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Reno, Nevada 
(RO).  

In August 2003, the veteran filed a claim for an increased 
rating for his service-connected PTSD.  Subsequently, in a 
September 2003 rating decision the RO increased the assigned 
rating for PTSD from 10 to 50 percent, and the veteran 
perfected an appeal as to that rating.  

In October 2003, the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU).  
Subsequently, in a February 2004 rating decision the RO 
denied entitlement to a TDIU.  The veteran perfected an 
appeal from that decision.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
the evidence shows that the veteran's PTSD has been severely 
disabling and has resulted in the veteran being unemployable. 

2.  In view of the grant of the claim for a higher rating for 
PTSD to 100 percent, the veteran's claim for a TDIU is moot.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, Part 4, Diagnostic Code 9411 (2005).

2.  The claim for a TDIU rating is dismissed as moot.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
November 2003 (TDIU) and January 2005 (TDIU and PTSD rating).  
In these letters, the RO informed the veteran of the types of 
evidence needed in order to substantiate his claims of 
entitlement to an increased disability rating for his PTSD, 
and to a TDIU; and thus informed the veteran of the 
information and evidence not record that was needed to 
substantiate these claims on appeal.  VA has also informed 
the veteran of the types of evidence necessary to establish 
such claims, the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The RO provided complete VCAA notice to the veteran with 
respect to his TDIU claim prior to the initial unfavorable 
decision, thereby meeting timing requirements of VCAA.  The 
Board acknowledges that with respect to the increased 
schedular rating claim regarding PTSD, complete VCAA notice 
was only provided to the veteran after the initial 
unfavorable decision in this case, rather than prior to the 
initial decision as typically required.  However, in a case 
involving the timing of the VCAA notice, the veteran has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  As noted, the last of these 
letters was issued in January 2005.  Thereafter, he was 
afforded an opportunity to respond, and the RO subsequently 
reviewed both of the claims again and issued a supplemental 
statement of the case regarding the PTSD rating claim in 
January 2006; and a statement of the case regarding the TDIU 
claim in the same month.  Under these circumstances, the 
Board determines that the notification requirements of the 
VCAA have been satisfied.  Id; Quartuccio v. Principi, 16 
Vet. App. 183 (2002)

Additionally, where the claim involves a disability rating, 
as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to specifically 
include a requirement of notice that an effective date will 
assigned if a disability, to include on an extraschedular 
basis, is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Despite the inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the Board concludes 
below that a 100 percent schedular rating is warranted, and 
that the TDIU is dismissed as moot.  Regarding, the PTSD 
schedular rating claim, the RO has the responsibility now to 
address any questions as to notice with respect to the 
appropriate effective date to be assigned for that grant.  
Regarding, the TDIU claim, it is dismissed as moot below, and 
therefore, the consideration of appropriate notice as to the 
effective date is moot also.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

II.  Analysis of Rating for PTSD

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The veteran's PTSD is assigned a disability rating of 50 
percent under Diagnostic Code 9411.  According to Diagnostic 
Code 9411, a mental disorder shall be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. § 4.126(a) (2004).  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under Diagnostic Code 9411, a 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows several Global Assessment of 
Functioning (GAF) scores have been assigned since the 
approximate time of the filing of the veteran's claim for an 
increase.  The Board notes that an examiner's classification 
of the level of psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.  However, 
a GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The following applies as to the GAF scores assigned and 
considered in this decision.  A GAF from 11 to 20 is defined 
as some danger of hurting self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communications (e.g., largely incoherent or 
mute).  See DSM-IV at 44-47.
  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.

A GAF score from 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.
 
The lay statements describing the symptoms of the veteran's 
psychiatric disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In August 2004, the veteran underwent VA examination by a 
board certified psychiatrist.  The report of that examination 
shows that the veteran reported current symptoms including 
that he wakes up at night hollering from dreams.  He takes 
medication to sleep but he does not feel good when he takes 
it.  The dreams occur as often as nightly and are about World 
War II combat.  He wakes from them in a cold sweat.  Some 
nights he is unable to sleep until 2 AM after going to bed at 
9 or 10 PM.  After falling asleep he wakes up to four times a 
night, after which it takes up to two hours to get back to 
sleep.  He sleeps about three or four hours at night and 
occasionally is able to nap in the day for about 30 minutes.  
He reported having daily intrusive distressing memories about 
combat and sometimes feels as if he is back there again in 
combat.  He reported that he lost a lot of buddies there.

The veteran reported that he takes medication to keep from 
dreaming and to make him sleep, but is not involved in any 
counseling on a regular basis.  The veteran indicated that 
currently might drink one beer at dinner or might not have 
alcohol for a month.  He takes no illicit drugs.

He has been married twice, once for 20 years, and to his 
current wife for 40 years.  The veteran reported that after 
service, he had worked for about six different employers over 
the years.  His longest job lasted three or four years.  He 
also worked for himself for three or four years.  He also 
worked for the post office beginning in 1970, for 14 years.  
He reported that his jobs ended because he moved to get a 
better job.  He last worked in 1983 when he retired.  Since 
then he had done little jobs and once worked for a company 
for a year.

The veteran lives with his wife.  His daily routine involves 
getting up at 6 AM and eating breakfast.  He then works 
around the house.  He does not like to be in crowds and does 
not attend community events.  He last had friends over a year 
before.  He has stopped doing things he used to like doing 
because he does not feel good because of the medication he 
takes for his PTSD, and because he thinks too much about his 
past combat and current events.

On examination, the examiner found that there was no 
impairment of thought process or of communication.  There 
were no delusions or hallucination.  The veteran was neatly 
and cleanly dressed, with good hygiene and grooming.  He was 
pleasant, cooperative, and appeared nervous.  His eye contact 
was poor.  There was no inappropriate behavior.  The veteran 
was not homicidal.  He reported that he thinks of suicide 
sometimes, most recently a year or two before.  He has never 
tried to hurt himself and indicated that he never would.  

The examiner determined that the veteran was able to maintain 
personal hygiene and other activities of daily living; and 
was oriented as to person, place, time and situation.  The 
veteran's long-term memory was generally good but he had 
difficulty remembering names sometimes.  He had problems with 
short-term memory and sometimes had problems remembering why 
he went into another room.  There were no obsessive or 
ritualistic behavior.  His speech was goal oriented and 
logical with good tone and rhythm.  He had no panic attacks, 
and described his spirits in general as not too bad.  There 
was no impaired impulse control.   

The examiner noted that the veteran had difficulty getting to 
sleep and staying asleep; and does not feel rested in the 
morning.  The veteran was able to abstract and conceptualize 
well.  Also, his comprehension was good, perception was 
normal, and coordination was good.  There were no signs or 
symptoms of psychosis.  There was no organic brain syndrome.  
The veteran's judgment and insight were both good.

With respect to assessing the PTSD, the examiner noted that 
the veteran had daily intrusive and distressing memories of 
World War II, and frequent distressing dreams about combat.  
He sometimes feels like he did when in the war.  He tries to 
avoid memories and feelings about the war by staying busy, 
but has difficulty avoiding the memories.  He has diminished 
interest in activities and has a sense of foreshortened 
future.  He has difficulty falling asleep and staying asleep.  
He has an exaggerated startle response and jumps with sudden 
loud noises.  He sometimes gets overly irritable.  He 
described having difficulty keeping his concentration.  He 
describes being hyper vigilant and on edge.

The veteran indicated that he continues to have PTSD 
symptoms, which were getting worse as he has gotten older.  
He is not able to control them as well as when he was 
younger.  

After examination, the report contains an Axis I diagnosis of 
PTSD.  The veteran was found to have a Global Assessment of 
Functioning (GAF) score of 36.  The report contains the 
following conclusions.  The veteran described withdrawing 
more and more from people and things he had enjoyed over the 
years.  The veteran's quality of life is fair to poor, and is 
diminishing, as is his psychosocial functioning.  He is not 
involved with friends and is wife talks more to their 
children.  The examiner opined that the veteran's prognosis 
is poor.

VA treatment records show that the veteran has received 
periodic treatment from VA for symptoms diagnosed as PTSD and 
major depression.  In treatment records dated between 
September 2003 and September 2004, the treatment providers 
have concluded with assessments on Axis IV indicating that 
the veteran's psychosocial and environmental problems 
associated with having been a combat medic in World War II 
were extremely severe.  These records also show that the 
veteran was found to have a GAF score of 19 during the period 
between September 2003 and September 2004.  

In this connection, these treatment providers opined that the 
veteran needs his wife's care for activities of daily living; 
and but for her help, he would need residential treatment.  
In July 2004, the treatment provider opined that the veteran 
had many disabilities; but still would not be able to work if 
PTSD was his only disability because of the poor 
concentration it gives him, and because of the diminution of 
cognition caused by the medication he takes to reduce his 
nightmares, anxiety, and other symptoms.

More recent VA treatment records dated in April and August 
2005 indicate some suicidal ideation; and show that the 
veteran was found to have a GAF score of 41.     

In sum, the evidence reflects assignment of GAF scores 
ranging between 19 and 41.  During treatment in 2003 and 
2004, a GAF score of 19 was assigned, which indicates some 
danger of hurting self or others, occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  The treatment providers determined that the 
veteran's psychosocial and environmental problems associated 
with having been a combat medic in World War II were 
extremely severe.  At the conclusion of the VA examination in 
August 2004, the examiner determined the GAF score to be 36.  
Such score indicates some impairment in reality testing or 
major impairment in several areas, including that the veteran 
is unable to work.  More recently in 2005, during VA 
treatment a GAF score of 41 has been assigned, reflecting 
serious impairment such as having no friends and an inability 
to keep a job.  

After resolving any reasonable doubt remaining in favor of 
the veteran, and comparing the veteran's symptoms to the 
provisions of the rating schedule, the Board finds for the 
above reasons that the criteria for a 100 percent rating are 
more nearly approximated.  See 38 C.F.R. §§ 4.3, 4.7.

The Board finds that the evidence shows that the veteran is 
unemployable due to his PTSD.  In reaching this conclusion, 
the Board has considered the significantly severe GAF scores 
assigned.  The Board notes that this conclusion is consistent 
with conclusions reached by the treatment providers who have 
included opinions that the veteran would be unable to work 
due to his PTSD, and/or that the veteran needs his wife's 
care for activities of daily living; otherwise, he would need 
residential treatment.  In light of the GAF scores offered 
and opinions indicating that the veteran was unemployable due 
to his PTSD-or worse, would require residential treatment 
without his wife's care-the Board finds that the veteran's 
PTSD most closely approximates the criteria for a 100 percent 
schedular rating for total social and occupational 
impairment.  

After resolving any reasonable doubt remaining in favor of 
the veteran, and comparing the veteran's symptoms to the 
provisions of the rating schedule, the Board finds for the 
above reasons that the criteria for a 100 percent rating are 
more nearly approximated.  See 38 C.F.R. §§  4.3, 4.7.  
Accordingly, entitlement to a total schedular (100 percent) 
evaluation has been shown, and is granted.
 
III.  Analysis of TDIU

The veteran filed a claim for an increased rating for PTSD in 
August 2003, which ultimately resulted in the grant of a 100 
percent schedular rating in this decision; and after 
submitting that claim for an increase, he filed a claim for a 
TDIU in October 2003.

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disability.

However, when a veteran is in receipt of a 100 percent 
schedular rating he is not eligible for a TDIU.  In VA O.G.C. 
Prec. Op. No. 6-99, VA's General Counsel held that a claim 
for TDIU may not be considered when a schedular 100-percent 
rating is already in effect.  No additional monetary benefit 
would be available in the case of a veteran having one 
service-connected disability rated 100-percent disabling 
under the rating schedule and another, separate disability 
rated totally disabling due to individual unemployability 
under 38 C.F.R. § 4.16(a). 

The Board here has granted a 100 percent schedular rating for 
PTSD.  Based on rules for assigning effective dates for such 
grants (see 38 C.F.R. § 3.400), the effective date for the 
100 percent schedular rating is prior to the date of the 
veteran's claim for TDIU, and therefore prior to any 
prospective effective date for a TDIU.  Therefore, the 
veteran is not eligible for TDIU.  Hence, that claim must be 
dismissed as moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also 
Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).

In sum, in light of the Board's decision set out above to 
grant an increased (100 percent) schedular rating for 
service-connected PTSD effective prior to the date of receipt 
of the veteran's claim for TDIU, the claim of entitlement to 
TDIU is without legal merit, and, thus, is now moot. Id.  
Accordingly, the veteran's claim for TDIU benefits must be 
dismissed.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

The appeal of entitlement to TDIU benefits is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


